    Case 2:20-cv-00157-WKW-SMD Document 25 Filed 01/07/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

CANAL INSURANCE COMPANY                 )
A/S/A BOWEN LOGISTICS LLC,              )
D/B/A DOUG’S PRODUCE,                   )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:20-CV-157-WKW
                                        )                [WO]
UTILITY TRAILER                         )
MANUFACTURING CO., INC.,                )
                                        )
             Defendant.                 )

                                    ORDER

      On December 4, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 24.) Upon an independent review of

the record, it is ORDERED as follows:

      (1)   The Recommendation (Doc. # 24) is ADOPTED;

      (2)   Defendant’s Motion for Sanctions to Include Dismissal and Award of

Reasonable Expenses (Doc. # 19) is GRANTED;

      (3)   This action is DISMISSED with prejudice; and

      (4)   Costs are TAXED against Plaintiff in the amount of $15,560.43.

      Final judgment will be entered separately.

      DONE this 7th day of January, 2021.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
